Title: From John Adams to Charles van Notten, 29 November 1785
From: Adams, John
To: Notten, Charles van


          
            Sir
            Grosvenor Square Novr. 29th 1785
          
          I have received your Letter of Yesterday and I wish it were in my power to give you a Sattisfactory answer, and to remove all your apprehensions for the fate of your Friends. but it is not I have not any reason however to increase them as I have not received from America any Intelligence like that you mention to me. If the Article of the 15 of August from N Y—which you Saw, was in an American Gazette, there would be more foundation in it, for your fears, than if you Saw it only in an English Gazette, where Forgery is So constant and ingenious a Writer, that it is Sometimes difficult to distinguish his Paragraphs from those written by Truth— There is no Subject upon which more political Invention is employed than this of Emigrants and Emigrations to America, they seem to be sensible of the Happiness enjoyed in that Country, from the plenty of Land Constant employment, abundance of Provisions, and other circumstances, as to be affraid that these three Kingdoms will be depopulated, by all the Inhabitants crossing the Atlantick.
          To discourage the People from Such thoughts they hesitate at no falshood whatever.— They have no regard to the feelings of friends upon such occasions— I Sincerely hope that this may be a fiction and your friends Safe and Happy
          Let me just add that I wonder that Emigrants from Europe should be fond of pushing out into the Wilderness—beyond the Utmost Limits of our settlements when they might provide for themselvs much better, in the oald settled Parts of the Country where the Inhabitants are numerous and there is no danger of Indians or any other Enemies
          I have the Honour to be Sir Yrs. &c &c—
        